Citation Nr: 1038463	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury, 
other than rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1964 to November 1964.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's service-connection 
claim for residuals of a back injury.  The Veteran disagreed and 
perfected an appeal as to this issue.

In August 2005, the Board denied the Veteran's service-connection 
claim.  The Veteran appealed this decision to the Court of 
Appeals for Veterans Claims (the Court), and in March 2008, the 
Court set aside the Board's August 2005 decision and remanded it 
for further adjudication.  

In October 2008, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  The Appeals 
Management Center (AMC) then readjudicated the Veteran's claim in 
an April 2010 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for further 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a back injury.  In a July 2010 letter, the Board 
notified the Veteran that he was scheduled for a Central Office 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C., on 
October 18, 2010.  The Veteran's representative has now requested 
that the Board reschedule the Veteran's hearing to take place at 
the RO via videoconferencing equipment, or on a visiting Travel 
Board, on account of the fact that the Veteran recently underwent 
open heart surgery and cannot travel long distances.  See the 
Veteran's Report of General Information, received by the Board on 
September 14, 2010.  The Veteran has not yet been afforded such a 
hearing.  


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a BVA 
hearing at the RO.  The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


